Broyles, C. J.
1. The indictment was not subject to any ground of the demurrer interposed.
• 2. In the light of all the facts of the case, the excerpt from the charge of the court complained of, while inaccurate, does not require a new trial. 3. The evidence amply authorized the verdict, and the court did not err in refusing to grant a new trial.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.

The excerpt from the charge of the court to which the decision refers was as follows: “ I charge you that if Jim Griffin had taken the nitrate of soda and appropriated the same to his own use after it was delivered to him in his wagon at the depot in Warrenton and before it was placed in Mr. Fitzpatrick’s cotton house or guano house on his plantation, he would be guilty of larceny after trust, but if he took it home with him and delivered it in the cotton house, and after it was so delivered in the house on Mr. Fitzpatrick’s plantation he took it out of the house, then in that event he would be guilty of simple larceny or larceny from the house, and would not be guilty of larceny after trust.”
E. P. Davis, J. Cecil Davis, for plaintiff in error.
R. C. Norman, solicitor-general, M. L. Felts, contra.